Citation Nr: 0938611	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-29 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include coronary artery disease.

2.  Entitlement to service connection for Type II diabetes 
mellitus (diabetes).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for scars.

5.  Entitlement to service connection for abnormal curvature 
of the spine, to include scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1945 to August 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board first notes that the most recent treatment records 
in the claims file are from the Veteran's primary care 
physician, Dr. Thomas, dated through September 2006.  Upon 
remand, in addition to the records specified below, the 
RO/AMC should make reasonable efforts to obtain any 
outstanding treatment records from September 2006 forward for 
all of the Veteran's claimed conditions.

Additionally, if any of the treatment records referenced in 
this remand are not obtained after reasonable efforts have 
been expended, the RO/AMC must make a determination either 
that such records do not exist or that further efforts to 
obtain such records would be futile, which should be 
documented in the claims file.  See 38 C.F.R. § 3.159(c)(2).  
The Veteran must be notified of such determination and given 
the opportunity to provide any such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Concerning the Veteran's heart condition, his service 
treatment records reflect symptoms including shortness of 
breath, palpitation, dizziness, and pain in the left chest, 
shoulder, and forearm, but no specific diagnosis of a heart 
condition.  See December 1964, April 1965, and August 1965 
records.  The Veteran's post-service treatment records show 
ongoing treatment for a heart condition starting in February 
1978, when he had a heart attack and was diagnosed with 
severe coronary artery disease.  However, the Veteran claims 
that he was treated for chest pains and a minor heart attack 
within a year after discharge from service, including 
treatment at Westover Air Force Base (AFB) in late 1965 and 
follow-up treatment at Homestead AFB in early 1966.  

The RO attempted to obtain records from Westover AFB and 
Homestead AFB by requesting records directly from them in 
July 2008, with a second request to Homestead AFB in January 
2009.  The RO received a response from Homestead AFB 
indicating that no records were available and the Veteran 
"does not appear on [the] roster."  However, it does not 
appear that the RO received a response, either positive or 
negative, from Westover AFB.  VA is required to make as many 
attempts as necessary to obtain relevant records from a 
Federal department or agency, and such efforts must continue 
until VA concludes that the records sought do not exist or 
that further efforts to obtain such records would be futile.  
38 C.F.R. § 3.159(c)(2) (2008).  Upon remand, the RO/AMC 
should make additional attempts, as necessary, to obtain any 
available outpatient and/or inpatient treatment records from 
Westover AFB and Homestead AFB, including but not limited to 
a request for any available records from the appropriate 
agency or agencies, such as the National Personnel Records 
Center (NPRC).  

Additionally, there are no post-service records in the claims 
file covering the period prior to February 1978.  If the 
Veteran was, as he claims, prescribed generic Inderal for his 
heart condition shortly after service at Homestead AFB and 
continued to take such medication for many years, it is 
reasonable to infer that he would have been monitored for his 
heart condition during that time.  The Veteran has also 
indicated that he was admitted to Morton Plant Hospital in 
Clearwater, Florida, for his heart condition in March 2006, 
and such records are not in the claims file.  Upon remand, 
the RO/AMC should request the Veteran to identify any 
providers that treated him for his heart condition after 
separation from service and, after obtaining any necessary 
authorizations, make reasonable efforts to obtain all 
outstanding records concerning the Veteran's heart condition.  

Furthermore, the Veteran has not been afforded a VA 
examination concerning his heart condition.  As the evidence 
of record reflects in-service symptoms, a current heart 
condition, and an indication that the current disability may 
be related to service, the Veteran must be afforded a VA 
examination to determine the nature and etiology of any 
current heart condition upon remand.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In regard to his diabetes, the Veteran contends that such 
condition may be the result of an unhealthy diet during his 
20 years of active service.  Alternatively, he argues that 
his diabetes may be secondary to his heart condition, 
including as a side effect the generic Inderal that he took 
for many years to treat his heart condition.  See 38 C.F.R. § 
3.310(a).  Post-service treatment records indicate that the 
Veteran was diagnosed with new onset Type II diabetes at 
MacDill AFB in December 1989.  However, his private primary 
care physician, Dr. Thomas, indicated that he was diagnosed 
in approximately 2000.  As such, it appears that there may be 
some outstanding private treatment records concerning the 
Veteran's diabetes.  

Upon remand, the Veteran should be requested to identify all 
providers who have treated him for his diabetes since 
separation from service.  After obtaining any necessary 
authorizations, the RO/AMC must make reasonable attempts to 
obtain any records that have not already been associated with 
the claims file.  After all necessary actions been taken 
concerning the Veteran's treatment records, he should be 
scheduled for a VA examination to determine the nature and 
etiology of his diabetes, including whether such condition is 
directly related to service or is secondary to his heart 
condition.

Next, the Veteran asserts that he currently has bilateral 
hearing loss and that such disability is the result of 
exposure to noise from 105 howitzers during field artillery 
training and as a battery commander for several years during 
service.  The claims file contains no documentation of noise 
exposure during service, although the Board notes that the 
Veteran's personnel file is not of record.  The Board further 
notes that the Veteran's entrance and retirement examinations 
reflect normal hearing.  Although other service treatment 
records appear to reflect some level of hearing loss during 
service, see, e.g., August 1961 record, it does not appear 
that the Veteran met the VA definition of a hearing 
disability at any time during service.  See 38 C.F.R. 
§ 3.385.  However, the Veteran is competent to describe the 
nature and extent of his in-service noise exposure and 
hearing difficulties thereafter, even though there is no 
documentation of such in his service treatment records.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  

Post-service records include audiological examinations 
conducted at MacDill AFB in October 1994 and December 1995, 
at which times the Veteran was diagnosed with slight 
asymmetrical bilateral sensorineural hearing loss.  The Board 
notes that these examinations appear to reflect a hearing 
disability in the left ear for VA purposes.  Although Dr. 
Thomas indicated several times, including in May 2004, that 
the Veteran's hearing was normal, it does not appear that she 
conducted a full audiological examination.   In October 2005, 
Dr. Thomas indicated that the Veteran had a "hearing 
problem" and that he was being treated for chronic cerumen 
impaction in the left ear.  The Board notes that records from 
MacDill AFB, dated from 1991 forward, indicate repeated 
treatment for cerumen impaction in both ears, with the left 
greater than the right.  

As it appears that the Veteran may have a current hearing 
disability that may be related to noise exposure during 
service, he must be afforded a VA examination to determine 
the nature and etiology of any current hearing impairment 
upon remand.  However, the Board notes that the Veteran's 
testimony may be competent and sufficient, if found credible, 
to provide the nexus for his service connection claim for 
hearing loss.  See Barr, 21 Vet. App. at 307 (under C.F.R. § 
3.303(b), the nexus element may be established based on 
medical or lay evidence where there is competent evidence of 
continuity of symptomatology). 

In regard to the Veteran's claimed scars, the Board notes 
that his entrance and retirement examinations reflect no skin 
abnormalities.  However, service treatment records dated in 
March 1954 and December 1957 reflect chronic mild scarring of 
the back secondary to acne and a scar on the left knee, 
respectively.  Additionally, it appears that a January 1995 
post-service treatment record from MacDill AFB indicates that 
the Veteran had a scar on his left leg.  The Veteran has not 
specified whether he is seeking service connection for these 
or other scars.  As such, he should be requested to identify 
the scars for which he is requesting service connection upon 
remand.  Additionally, as it is unclear whether the scars 
indicated are permanent, the Veteran should be scheduled for 
a VA examination to determine the nature and etiology of any 
current scars.  However, the Board notes that, as with his 
hearing loss, the Veteran's testimony, if found credible, may 
be sufficient to supply the nexus element for his claimed 
scars.

Pertinent to the Veteran's claim for abnormal curvature of 
the spine, to include scoliosis, the Board notes that his 
service treatment records reflect no complaints or treatment 
for spinal abnormalities, and his retirement examination is 
normal in that regard.  However, it was noted during the 
Veteran's August 1945 entrance examination that he had 
kyphosis.  Post-service treatment records, including those 
from Dr. Thomas dated from 2001 to 2006, reflect complaints 
and treatment for low back and neck pain, but there is no 
discussion of any abnormal spinal curvature.  As such, it is 
unclear whether the Veteran currently has any abnormal 
curvature of the spine, to include kyphosis or scoliosis.  

The Board notes that certain abnormal curvatures of the 
spine, including scoliosis, may be the result of a congenital 
or developmental defect, which are not considered diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  As such, a congenital or developmental defect 
generally may not be service-connected as a matter of law; 
however, service connection may be granted if such a defect 
is subject to, or aggravated by, a superimposed disease or 
injury during service which results in additional disability.  
See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. 
Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. 
Cir. 2004).  

As noted above, the only abnormal spinal curvature noted on 
the Veteran's entrance examination was kyphosis.  In general, 
a veteran is considered to have been in sound condition upon 
entry into service, except as to defects, infirmities, or 
disorders noted on the entrance examination, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease preexisted service and was not 
aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  However, the U.S. Court of Appeals for Veterans 
Claims recently held that the presumption of soundness does 
not apply to congenital defects because such defects are not 
considered diseases or injuries within the meaning of 
38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 
Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 
F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  As such, if the Veteran is found to 
have an abnormal spinal curvature other than kyphosis that is 
a congenital or abnormal defect, the fact that such condition 
was not noted on his entrance examination does not preclude 
it from being a preexisting condition. 

A preexisting condition will be considered to have been 
aggravated by active service where there is a lasting 
increase in disability during such service, unless there is a 
specific finding such increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. 3.306(a); see also Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).  Clear and unmistakable (obvious and manifest) 
evidence is required to rebut the presumption of aggravation.  
38 C.F.R. 3.306(b).

Upon remand, the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of any 
current abnormal spinal curvature, to include scoliosis, 
which identifies whether any such diagnosed condition is a 
congenital or developmental defect and/or preexisted service, 
and addresses the evidentiary requirements for service 
connection under such circumstances, as delineated below.  

Finally, the Board notes that certain symptoms of the 
Veteran's claimed disabilities are capable of lay 
observation.  As such, he is competent to testify to a lack 
of such symptoms prior to service, continuous symptoms after 
his in-service injury, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
The RO/AMC and the Board, as fact finders, retain the 
discretion to make credibility determinations and weigh the 
lay and medical evidence submitted.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay 
testimony may not be rejected unless it is found to be 
mistaken or otherwise deemed not credible.  McLendon, 20 Vet. 
App. at 84.  Significantly, lay evidence may not be deemed 
not credible solely due to the absence of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1337.  Therefore, 
the VA examination report(s) should reflect consideration of 
both the medical and lay evidence of record concerning the 
Veteran's claimed disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
providers that have treated him for his 
claimed disabilities, and specifically 
a heart condition and diabetes, since 
August 1965, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
securing the necessary authorizations, 
request copies of all outstanding 
treatment records, including but not 
limited to any records concerning the 
Veteran's heart condition dated from 
August 1965 through February 1978; 
records from the Morton Plant Hospital 
in Clearwater, Florida, dated in March 
2006; and all records dated from 
September 2006 forward.  

2.  Make additional attempts, as 
necessary, to obtain any available 
inpatient and/or outpatient treatment 
records from Westover AFB and Homestead 
AFB, to include those dated from August 
1965 to August 1966.  If a direct 
request to the facility is 
unsuccessful, make a request for any 
available records to the appropriate 
agency or agencies, to include the 
NPRC.  

3.  All reasonable attempts should be 
made to obtain the records referred to 
in the preceding paragraphs, including 
but not limited to the attempts 
specified above.  Any records obtained 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e).

4.  After the development indicated 
above in the above paragraphs has been 
completed, schedule the Veteran for a 
VA examination or examinations with the 
appropriate medical professional(s) to 
determine the nature and etiology of 
any current heart condition (to include 
coronary artery disease), diabetes, 
hearing loss, scars, and abnormal 
spinal curvature (to include 
scoliosis).  The Veteran's claims file 
and a copy of this remand should be 
made available and reviewed by the 
examiner(s) in conjunction with the 
examination, and such review should be 
noted in the examination report(s).  
All necessary tests and studies should 
be conducted.  The examiner(s) is(are) 
requested to offer an opinion as to the 
following questions: 

(a)  What is the nature of the 
Veteran's current heart condition?  
For any condition diagnosed, to 
include coronary artery disease, 
was such condition at least as 
likely as not (probability of 50% 
or more) incurred in or aggravated 
by his active duty service, or 
manifested within one year of his 
service discharge?  

(b)  Was the Veteran's diabetes at 
least as likely as not (probability 
of 50% or more) incurred in or 
aggravated by service, or 
manifested within one year of his 
service discharge?  If not, was 
such disability at least as likely 
as not caused by or aggravated 
beyond its normal progression as a 
result of the Veteran's heart 
condition, to include coronary 
artery disease, or any treatment, 
to include medications, for such 
condition?

(c)  What is the nature of the 
Veteran's current hearing loss?  
Please specify the puretone 
thresholds as indicated by an 
audiogram.  Was such condition at 
least as likely as not 
(probability of 50% or more) 
incurred in or aggravated by 
service, to include the Veteran's 
in-service noise exposure?  Did 
sensorineural hearing loss 
manifest within one year of his 
service discharge?

(d)  What is the nature of the 
Veteran's current scars?  Was any 
current scarring at least as 
likely as not (probability of 50% 
or more) incurred in or aggravated 
by service?

(e)  What is the nature of the 
Veteran's current abnormal spinal 
curvature?  

(1)  For any diagnosed 
abnormal spinal curvature, to 
include scoliosis or 
kyphosis, is such condition 
considered a developmental or 
congenital defect?  If so, is 
it at least as likely as not 
(probability of 50% or more) 
that such condition was 
subject to, or aggravated by, 
a superimposed disease or 
injury during service which 
resulted in additional 
disability?

(2)  If kyphosis is diagnosed 
and not considered to be a 
congenital or developmental 
defect, was there a lasting 
increase in severity of the 
underlying condition during 
service?  If so, was such 
aggravation beyond the 
natural progression of the 
condition?  

(3)  For any diagnosed 
condition, other than 
kyphosis, that is not 
considered a congenital or 
developmental defect, is 
there clear and unmistakable 
evidence that such condition 
preexisted service?  

(i)  If so, is there 
clear and unmistakable 
evidence that such 
condition was not 
aggravated during 
service?  If the 
condition was aggravated 
during service, was such 
increase in severity 
beyond the natural 
progression of the 
condition?

(ii)  If any such 
condition did not exist 
prior to service, is it 
more likely than not (a 
probability of 50 
percent or more) that 
the Veteran's such 
condition is related to 
service? 

A complete rationale must be provided 
for any opinion offered.  Specifically, 
any opinion(s) offered by the 
examiner(s) must reflect consideration 
of both the medical and lay evidence of 
record.  Additionally, the examiner 
should comment on all medical opinions 
of record, including but not limited to 
the October 1994 and December 1995 
audiograms.

5.  After completing any further 
development indicated by any response 
received as a consequence of the 
actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence, including both lay and 
medical evidence.  Such readjudication 
should reflect consideration of all 
appropriate legal theories, including 
but not limited to the following, as 
applicable: continuity of 
symptomatology for hearing loss and 
scars under 38 C.F.R. § 3.303(b) and 
Barr, 21 Vet. App. at 307; secondary 
service connection for the Veteran's 
diabetes, if he is found to be entitled 
to service connection for a heart 
condition, under 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc); and aggravation of 
congenital or developmental and 
preexisting conditions for his claimed 
abnormal spinal curvature.

6.  If the claims remain denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

